Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 16, 2014

                                    No. 04-14-00255-CV

                                      Andres BUENO,
                                         Appellant

                                              v.

                                  Melissa HERNANDEZ,
                                         Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 13-03-52114-CV
                       Honorable Richard C. Terrell, Judge Presiding

                                       ORDER
       On August 29, 2014, this court issued its opinion and judgment. On October 2, 2014,
Appellee Melissa Hernandez filed a motion for en banc reconsideration. The Court requests that
the Appellant Andres Bueno file a response on or before October 30, 2014. See TEX. R. APP. P.
49.2.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court